COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Carl Emanuel Lewis v. Bridney Yancy
Appellate case number:      01-19-00348-CV
Trial court case number:    2019-15182
Trial court:                280th District Court of Harris County

        On June 7, 2019, appellant, Carl Emanuel Lewis, filed in this Court a Notice of
Appeal seeking review of the trial court’s order sustaining the contest to his affidavit of
inability to pay costs. We construe this notice of appeal as motion challenging the trial
court’s order. See TEX. R. CIV. P. 145(g)(1), (2).
       Accordingly, we direct the court reporter to prepare and file a reporter’s record of
all proceedings on appellant’s claim of indigence, including a reporter’s record of the
May 21, 2019 hearing on the contest to appellant’s affidavit of inability. See TEX. R. CIV.
P. 145(g)(3).
       The reporter’s record of the May 21, 2019 hearing and any other reporter’s records
on the contest to the affidavit of inability shall be prepared and filed without charge to
appellant. See TEX. R. CIV. P. 145(g)(3). These reporter’s record(s) are due to be filed
no later than 14 days from the date of this order.
       It is so ORDERED.
Judge’s signature: /s/ Russell Lloyd
                    Acting individually      Acting for the Court

Date: ___July 2, 2019____




                                            1